Citation Nr: 0925904	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-07 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from April 1942 to November 
1945.  The Veteran died on September [redacted], 2004.  The appellant 
is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The Board remanded this matter 
for additional development in April 2008.        

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The appellant contends that the Veteran's service-connected 
PTSD caused his death.  She maintains that hospital treatment 
aggravated the PTSD to such an extent that it caused the 
Veteran to experience a fatal heart disorder.  The Board 
finds additional medical inquiry into her contentions 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should seek an assessment 
report and opinion from an appropriate 
VA medical specialist in order to 
determine the nature and etiology of 
the disorders which caused and 
contributed to the Veteran's death.  
The claims file must be made available 
to and reviewed by the specialist in 
conjunction with the inquiry, and the 
report should reflect that such a 
review was made.    

2.  The specialist should advance an 
opinion on whether it is at least as 
likely as not (probability of 50 percent 
or greater) that the Veteran's service-
connected PTSD caused or substantially 
contributed to his death.  The specialist 
should provide a complete rationale for 
any conclusion reached.   

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the appellant.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



